DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response a restriction filed on 12/04/2020.
Claims 1-15 are pending. Applicant has elected with traverse Group I, claim 1-14 and claim 15 is withdrawn as non-elected group II and claims 17-20 are cancelled.

Specification
The disclosure is objected to because of the following informalities: Specification reference Table S1 in paragraphs 0073-0075 but Table S1 is missing from the applicant specification.  
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract more than 150 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions would be not be serious burden for examining Group I, claims 1-14 and Group II, claim 15 together since claim 15 limitation is combination of claim 1 and 7.  This is not found persuasive because claim 7 requires flow reactor which is optional either open or close or flow reactor for heating step while claim 15 requires continuous flow method for flowing silica precursor, hydrolyzing agent, template molecule, co-surfactant and one or more solvents into a flow reactor to form reaction solution therefore claim 15 can’t be combination of claim 1 and 7 and are different in scope and requires searches in separate classes and subclasses.  The examiner respectfully submits that such searches would impose serious burden of time on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a length of time” in step b and step c which renders indefinite and unclear from applicant’s specification what range of time is considered to meet as “length of time”.  Applicant just mentions stirring time in the example but no definite range of time for “length of time”.  Further applicant mentions that the stirring time effect the particle size (i.e., particle size distribution becomes narrower with increase in outside stirring time) so if stirring time plays important role in particle size distribution then applicant needs to clarify the actual time range for length of time in the claim language accordingly.  Clarification is requested.  
Examiner has interpreted “length of time” for step b and c can be indefinite (i.e., any range of time such as 30 minutes, 1 hour or 2 hours , etc..) for stirring and heating the reaction mixture for examination purpose.
Regarding dependent claims 2-14, these claims do not remedy the deficiencies of parent claim 1 as noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polshettiwar et al (US Patent No.: 8,883,308 B2).

As per Claims 1-3, 5, 8- Polshettiwar teaches the synthesis of fibrous silica nanospheres (KCC-1) where TEOS (reads on silica precursor of claim 1, step a limitation and further tetraethoxysilane being silica precursor reads on claim 2 limitation- see Col.4 lines 64-67)  and Col.12 lines 29-46) was dissolved in solution of cyclohexane (reads on  one or more solvents of claim 1 step a limitation) and pentanol (reads on co-surfactant of claim 1 step a limitation and read also on claim 5 limitation of co-surfactant being 1- pentanol, see Col.4 lines 53-63, Col.12 lines 29-46) and then stirred solution of CPB  (reads on template molecule  of claim 1 step a limitation, see Col.4 lines 48-52 n col.12 lines 29-46) and urea(reads on hydrolyzing agent of claim 1 step a and urea being hydrolyzing agent reads on claim 3 limitation, see Col.5 lines 1-3, Col.12 lines 29-46) in water was added.  
Further teaches the mixture was stirred for 30 minutes at a room temperature (reads on claim 1 step b limitation, see Col.12 lines 29-46) and 
the resulting solution was placed in Teflon-sealed MW reactor where the reaction mixture was exposed to MW irradiations at 120° C for 4 hours (reads on claim 1 step c limitation as well as claim 8 limitation, see Col.12 lines 29-46).  

Further was calcined at 550° C for 6 hours in air to obtain fibrous silica nanospheres (reads on claim 1 step e limitation, see Col.12 lines 29-46).

As per claim 4, Polshettiwar teaches template molecule is cetyltrimethylammonium bromide (see Col.11 lines 59-61, Col. 4 lines 48-52).

As per Claim 6, Polshettiwar teaches wherein one or more solvents are selected from aqueous solvent and organic solvent (see Col.4 lines 53-63).

As per claim 9, Polshettiwar teaches reaction mixture can be exposed to heating (reads on limitation of without irradiation of microwave of claim 9) or microwave irradiation at 120 C for 1 to 4 hours ( see col.4 lines 40-41, Col.5 lines 3-6, Col.7 lines 34-35). 

As per claim 14, Polshettiwar teaches particle size morphology of fibrous silica nanosphere by controlling concentration of the hydrolyzing agent (i.e. urea, col.14 lines 20-37) in the reaction mixture and heating temperature of the reaction mixture (see Col.12 lines 55-65)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al (US Patent No.: 8,883,308 B2).

As per claim 10, Polshettiwar teaches fibrous silica nanospheres having particle size ranging from 50 to 200 nm (reads on limitation of particle size ranging from 1 nm to 100 micron) and number fibers in each nanospheres ranging from at least 100 or at least 1,000,000 fibers (overlaps claimed range of 10 fibers to 10,000,000). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given Polshettiwar teaches the range for particle size of silica nanospheres (i.e., 50-200 nm) and number of fibers (at least 100 or at least 1,000,000), it would have been obvious to one of the ordinary skill in the art at the time of invention to choose any part of the range that includes the claimed range that is suitable for particle size of fibrous silica nanospheres and suitable for number of fibers in each nanospheres).

As per claim 12-13, Polshettiwar teaches particle size from 50-200 nm (reads on particle size ranging from 1 nm to 100 micron limitation of claims 12&13) and having surface area of 641 m2/g (reads on surface area from 100-5000 cm2/gm of claim 13 limitation) and pore size 4.5 nm (reads on pore size from 0.1-500 nm of claim 12 limitation). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al (US Patent No.: 8,883,308 B2) in view of Polshettiwar et al (US PGPUB No.: 2013/0152789 A1).
As per claim 7, Polshettiwar (‘308) teaches the method for synthesizing fibrous silica nanospheres as mentioned above.
Polshettiwar (‘308) does not explicitly disclose or suggest heating the reaction mixture step (c) comprises heating the reaction mixture under reflux conditions in a reactor selected from open, closed or flow reactor.
However, Polshettiwar (‘789) teaches synthesis of KCC-1 (i.e. silica nanospheres) via template-mediated hydrolysis polycondensation of TEOS where TEOS dissolved in solution of cyclohexane and pentanol. 
Then adding CPB and urea in water and then mixture was stirred for 30 minutes at room temperature,
expose to microwave at 120° C for 2.5 hours and then product was washed with water and air dried, and
then calcination at 550° C for 6 hrs in continuous flow of air where plug flow fixed bed metal reactor is used for heating the mixture and is refluxed (see paragraphs 0181, 0184, 0185).
Given that Polshettiwar (‘308 and ‘789) are both directed to synthesis of silica nanospheres, therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the plug flow reactor of Polshettiwar (‘789) 
As per claim 11, Polshettiwar teaches silica nanosphers having particle diameter from about 250-500 nm and pore volume of 0.65 cm3/g and surface area of 418 m2/g (see table 2, reads on limitation of pore volume ranging from 0.1 to c cm3/g and particle size of 1-100 micron).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polshettiwar et al (NPL: “High Surface-Area Silica Nanosphers (KCC-1) with a Fibrous Morphology” Angewandte Chemie International Edition, Vol.49, Issue 50, pages 9652-9656).
Polshettiwar teaches synthesis of fibrous silica nanosphers by providing reaction mixture comprising a silica precursor (i.e., TEOS), a hydrolyzing agent (i.e., urea), a template molecule (i.e., CPB), a co-surfactant (pentanol) and one or more solvents (i.e. cyclohexane), maintain the reaction mixture under stirring for 30 minutes at room temperature, exposing to microwave irradiation at 120 C for 4 hrs, cooling the reaction mixture and calcinating at 550 C for six hours in air to obtain fibrous silica nanospheres (see pages 9652 right column to 9653-left column).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/30/2021